PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
SASISEKHARAN et al.
Application No. 16/341,845
Filed: April 12, 2019
Attorney Docket No.: 21-0873-WO-US
For: ANTIBODIES THAT BIND ZIKA VIRUS ENVELOPE PROTEIN AND USES THEREOF
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed November 19, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed August 9, 2021. The issue fee was timely paid on November 8, 2021.  Accordingly, the application became abandoned on November 9, 2021.  A Notice of Abandonment was mailed November 10, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the submission of a Substitute Statement in compliance with 37 CFR 1.63 for Inventor Kannan Tharakaraman (2) the petition fee of $2100.00 and (3) a proper statement of unintentional delay.  

This application is being referred to Office of Data Management for appropriate action in the normal course of business on the reply received November 19, 2021.

Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions